DETAILED ACTION

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 03-05-2021; 06-16-2021 were considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guttmann (US 20180336479 A1).

With respect to claim 1, Guttmann teaches by a cloud-based computing device: receiving data associated with a computing network of devices, (i.e., section 0081 teaches cloud computing and receiving data ).  Guttmann teaches generating a model to monitor the computing network, (i.e., section 0008 teaches generate models).  Guttmann teaches communicating the model to a computing system located on-premise with the computing network, (i.e., section 0176 teaches sending message to use model).  Guttmann teaches determining that the on-premise computing system is executing below a model quality threshold, (i.e., section 0134 teaches below a threshold).  Guttmann teaches updating the model based on updated data associated with the computing network, (i.e., section 0134 teaches update model if below a threshold).  Guttmann teaches communicating the updated model to the computing system located on-premise with the computing network, (i.e., section 0176 teaches sending message to use updated or second model).

 wherein the model is created based on a machine learning process, (i.e., section 0134 teaches machine learning).

With respect to claim 3, Guttmann teaches wherein, to create the model, the machine learning process incorporates the received data and data received from at least one additional computing network, (i.e., section 0134 teaches using received data; section 0210 teaches using additional training examples).

With respect to claim 4, Guttmann teaches wherein the on-premise computing system creates outputs by executing the model with the received data, (i.e., section 0134 teaches update model if below a threshold; see also 0115).  

With respect to claim 5, Guttmann teaches wherein the model quality threshold is based an analysis of the outputs of the model, (i.e., section 0284 teaches calculating thresholds).

With respect to claim 6, Guttmann teaches wherein the outputs of the model comprise one or more of issues with the computing network and insights into the computing network, (i.e., section 0006 teaches insights).

With respect to claim 7, Guttmann teaches wherein updating the model comprises creating a new model, (i.e., section 0161 teaches generating a new model).

With respect to claim 8, Guttmann teaches wherein the on-premise computing system receives data associated with the devices of the computing network to execute the model on-premise, (i.e., section 0081 teaches receives data).

With respect to claim 9, Guttmann teaches wherein, to determine that the on-premise computing system executing below a model quality threshold, the cloud-based computing device: computes an updated model based on the updated data; and compares an output of the model operated by the on-premise computing system with an output of the updated model operated by the cloud-based computing device, wherein the output of the model operated by the on-premise computing system with an output of the updated model operated by the cloud-based computing device do not match, (i.e., section 0134 teaches update model if below a threshold and compare with original; see also 0115).

 wherein, to determine that the on-premise computing system is not producing outputs above a threshold quality, the cloud-based computing device compares the outputs to a standard, (i.e., section 0134 teaches update model if below a threshold and compare with original; see also 0115).

With respect to claim 11, Guttmann teaches further comprising determining that the model has converged before communicating the model to the on-premise computing system, (i.e., section 0271 teaches convergence).

With respect to claim 12, Guttmann teaches wherein the determination that the model has converged is based on an input received by the cloud-based computing device, (i.e., section 0271 teaches convergence).

With respect to claim 13, Guttmann teaches wherein the determination that the model has converged is based on objective criteria, (i.e., section 0271 teaches convergence and objective functions).

With respect to claim 14, Guttmann teaches wherein the determination that the model has converged is based on feedback received by the cloud-based computing device, (i.e., section 0271 teaches convergence, see also section 0272).

With respect to claim 15, Guttmann teaches further comprising instructing the on-premise computing system to stop providing outputs to a user based on the determination that the on-premise computing system is executing below a model quality threshold, (i.e., section 0263 and 0264 teaches determining and denying request).

With respect to claim 16, Guttmann teaches further comprising: determining that the on-premise computing system is producing issues and insights above a threshold quality; and periodically receiving data associated with the computing network of devices, (i.e., section 0134 teaches above threshold; section 0115 and 0118 teaches periodically).

With respect to claim 17, Guttmann teaches wherein the periodically received data is less than the data received in the first receiving step, (i.e., section 0115 and 0118 teaches periodically).).

With respect to claim 18, Guttmann teaches creating an updated model from the periodically received data; using the updated model to generate outputs; and comparing the outputs generated from the periodically received data with the outputs received from the on-premise computing system to determine that the on-premise computing system is executing below a model quality threshold, (i.e., section 0115 and 0118 teaches periodically; section 0134 teaches update model if below a threshold; see also 0115).

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447               

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447